UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6248



EDDIE HATCHER,

                                               Plaintiff - Appellant,

             versus


SID HARKLEROAD; BOYD BENNETT; THEODIS BECK;
CORRECTIONAL OFFICER MORGAN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-265-MU-2)


Submitted:    May 15, 2003                     Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Hatcher, Appellant Pro Se. Deborrah Lynn Newton, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Hatcher noted his appeal from the district court’s order

overruling his objections to removal of this action from state

court and denying relief on his 42 U.S.C. § 1983 (2000) complaint.

In his informal brief, however, Hatcher challenges only a separate

order awarding costs to Defendants.   He has therefore waived our

review of any issue as to the propriety of the removal and the

dismissal of his action.   See Local Rule 34(b).

     Hatcher’s informal brief challenging the costs award was filed

within thirty days of entry of the district court’s order awarding

costs; it is therefore deemed a timely notice of appeal from that

order.   See Smith v. Barry, 502 U.S. 244, 248-49 (1992).   We have

reviewed the record and find no abuse of discretion by the district

court in awarding costs.    See Oak Hall Cap & Gown Co. v. Old

Dominion Freight Line, Inc., 899 F.2d 291, 296 (4th Cir. 1990)

(providing standard). Accordingly, we affirm for the reasons stated

by the district court.   See Hatcher v. Harkleroad, No. CA-02-265-

MU-2 (W.D.N.C. filed Feb. 13, 2003; entered Feb. 18, 2003).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED


                                 2